


EXHIBIT 10.6
SECOND AMENDMENT TO THE FRANKLIN ELECTRIC CO., INC.
NONEMPLOYEE DIRECTORS' DEFERRED COMPENSATION PLAN


WHEREAS, Franklin Electric Co., Inc. (the “Company”) maintains the Franklin
Electric Co., Inc. Nonemployee Directors' Deferred Compensation Plan (the
“Plan”) for its nonemployee directors; and


WHEREAS, the Company has reserved the right to amend the Plan and now deems it
appropriate to do so to comply with the applicable rules of The Nasdaq Stock
Market.


NOW THEREFORE BE IT RESOLVED, that the Plan is hereby amended, effective as of
April 1, 2011, by revising Section 9.2 of the Plan to read as follows:


9.2    Fair Market Value. For all purposes of the Plan, the Fair Market Value of
a share of Common Stock as of a given date shall be the consolidated closing bid
price for a share of Common Stock on The Nasdaq Stock Market for the preceding
trading day, or if there is no such consolidated closing bid price on the
trading day preceding the given date, then on the last previous day on which a
consolidated closing bid price was reported.


IN WITNESS WHEREOF, this Second Amendment has been duly executed as of this 6th
day of May, 2011.


 
 
FRANKLIN ELECTRIC CO., INC.
 
 
 
 
By:
/s/ John J. Haines
 
 
John J. Haines
 
 
Vice President, Chief Financial Officer and Secretary





